AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                    FILED IN THE
                                                                                                                     U.S. DISTRICT COURT
                                                                  for thH_                                     EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                                Oct 15, 2018
                          TERESA F.,
                                                                                                                    SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:17-CV-5186-RHW
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 12, is GRANTED in part.
u
              Defendant’s Motion for Summary Judgment, ECF No. 14, is DENIED.
              This matter is REMANDED to the Commissioner for further proceedings
              consistent with this Order. Judgment is entered in favor of the Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                           without a jury and the above decision
was reached.

✔
u decided by Judge                                   Robert H. Whaley                           on motions for
      summary judgment.


Date: October 15, 2018                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                           %\Deputy Clerk

                                                                            Virginia Reisenauer
